Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1-31-2021 have been fully considered but they are not persuasive. 
          The rejection of claim 2 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 15-19 and 21 of U.S. Patent No. 10,164,256 because no terminal disclaimer has been filed.         The rejection of claims 1 and 22-27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,141,572 because no terminal disclaimer has been filed.         
Election/Restrictions
Applicant's election with traverse of a compound and a powder comprising  particles comprising the compound having Formula III, LiaCo1-xMxAlgO2, where M = Mn in the reply filed on 4-11-2019 is acknowledged.             A compound having the formula III, LiaCo1-xMxAlgO2, where M = B, Ca or Ga was searched.  Since B, Ca and Ga has been cancelled, LiaCo1-xMxAlgO2 where M=Zr was searched. Since Zr has been cancelled, LiCo0.99Al0.01AO2 where M=Al was searched. Since Al has been cancelled, LiCo0.99M0.1AO2 where M=Ni and Mn was searched. Since Ni has been cancelled, LiCo0.99M0.1AO2 where M = Mn was searched.  Also, a compound having the formula III, LiaCo1-xMxAlgO2, where M = Mn only was searched.
              The requirement is still deemed proper and is therefore made FINAL.
Claims 28-31 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-11-2019.                                                Claim Rejections - 35 USC § 112
Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claims 24-27 are rejected because “ y " should instead be “  ".                  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 15-19 and 21 of U.S. Patent No. 10,164,256.           Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,164,256 claims in claim 1, a powder comprising particles comprising a compound represented by formula, LiaCo1-x-yMyMnxOd where 0.95 < a <1.30; 0 < x < 0.30; 0 < y < 0.10 and 1.98  < d < 2.04 and where M = Al, etc.  [Thus claiming the same invention of the claimed invention comprising formula (III), 0.95 < a < 1.0; 0.001 < x < 0.07; 0.001 < y < 0.05 and 1.98 < d <2.04].  U.S. Patent No. 10,164,256 claims in claims 2-5 and 16-19 specified range limitations for “a”; “x” and “y”.  U.S. Patent No. 10,164,256 claims in claim 15, wherein M is Al.

Claims 1 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,141,572.             Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,141,572 claims in claim 1, a compound represented by LiaCo1-xMnxAlgOd where 0.95 < a <1.10 [specifically claiming 0.95 < a < 1.00 in claim 10]; 0 < x <0.08; 0 < g < 0.05 and 1.95 < d < 2.60.  [Thus claiming the same invention of the claimed invention comprising formula (III), when 0.95 < a < 1.0 ; 0.001 < x < 0.07; 0 < g < 0.05 and 1.95 < d < 2.60, in the formula, LiaCo1-xMnxAlgOd].  U.S. Patent No. US 10,141,572 claims in claims 2-5, specified range limitations for “g”. [Thus claiming the exact same claims 24-27 of the invention].  U.S. Patent No. US 10,141,572 [Thus claiming the exact same withdrawn claims 28-30 and 41-43 of the invention].  U.S. Patent No. US 10,141,572 claims in claim 9, that the compound an R3m crystal. [Thus claiming the exact same withdrawn claims 31 and 44 of the invention].                                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727